

116 HRES 701 IH: Expressing support for policies that maintain a robust, fully funded and staffed Veterans Health Administration of the Department of Veterans Affairs and do not jeopardize care for veterans by moving essential resources to the for-profit private sector.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 701IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Grijalva (for himself, Mrs. Kirkpatrick, Mr. Pocan, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for policies that maintain a robust, fully funded and staffed Veterans Health
			 Administration of the Department of Veterans Affairs and do not jeopardize
			 care for veterans by moving essential resources to the for-profit private
			 sector.
	
 Whereas Congress has promoted policies to improve the health care capabilities of the Department of Veterans Affairs by providing significant increases in funds to hire staff, conduct research, build more facilities, and improve training;
 Whereas the approximately 19,300,000 veterans of the United States are a diverse group of individuals including older veterans with diseases associated with aging and disabilities associated with past wars which require frequent care and younger veterans with complex conditions related to improved battlefield medical care, and as a group contain a higher percentage of seriously wounded individuals needing complex lifelong physical and mental health care, which differs greatly from the patient mix cared for by most non-VA providers;
 Whereas over 9,300,000 veterans are enrolled in the health care system of the Department of Veterans Affairs, and of this number 7,100,000 actually use the health care system for all or part of their care, which is an increase of 82 percent since 2001, showing massive, growing need for care furnished by the VA;
 Whereas the RAND Corporation examined a decade of research and found that VA-provided care is equal to or better quality than private sector care in all forty-seven quality-of-care measurements it conducted as part of an independent assessment comparing VA outpatient care with comparable civilian facilities;
 Whereas the RAND Corporation’s Ready to Serve national study found that compared to non-VA mental health providers, VA mental health providers were significantly more likely to deliver both culturally competent care, which is important for engaging veterans and increasing access to care, as well as evidenced-based care that yields clinically meaningful and significant improvement of Posttraumatic Stress Disorder and major depression;
 Whereas the Department of Veterans Affairs is better equipped than most non-VA providers to coordinate complex veteran care and provide continuity of resources for veterans, yet an increasing number of veterans are being sent into the private sector each year, first pursuant to the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146) and now pursuant to the VA MISSION Act of 2018 (Public Law 115–182);
 Whereas mental health services, including suicide prevention, are of paramount importance; Whereas the over 420,000 employees of the Department of Veterans Affairs are dedicated public servants;
 Whereas, according to a bipartisan survey by Lake Research and Chesapeake Beach Consulting, 80 percent of veterans polled oppose turning health care provided by the Department of Veterans Affairs into a system of private sector vouchers that may not adequately cover costs;
 Whereas a Veterans of Foreign Wars survey found that 92 percent of veterans believe working to fix the VA, rather than dismantling it, is the best way to improve the care provided to America’s veterans;
 Whereas millions of dollars are being spent by organizations which value dismantling the Department of Veterans Affairs and outsourcing veteran care for private profit over investing in the Department;
 Whereas one of the top priorities should be the expansion of care for the more than 4,700,000 rural veterans by using rural clinics, VA mobile clinics, and telemedicine under the supervision of each veteran’s primary VA doctor;
 Whereas funding has not been increased sufficiently under the VA MISSION Act of 2018 (Public Law 115–182) for the Veteran Community Care Program that pays for the costs of providing veterans private health care at the same time that the Administration is requesting inadequate funding for medical services at the Veterans Health Administration;
 Whereas the freedom of workers to organize unions is an internationally recognized human right, enshrined in the Universal Declaration of Human Rights;
 Whereas the right of Federal employees to form and join unions and to engage in collective bargaining was established by the Civil Service Reform Act of 1978 (Public Law 95–454);
 Whereas 30 percent of workers at the VA are veterans themselves and as strong members of a union receive the good pay and benefits they deserve;
 Whereas it is vital to attract qualified individuals to fill workforce shortages within the VA system;
 Whereas, on May 25, 2018, President Trump issued Executive Orders that proposed damaging changes to unionizing and collective bargaining procedures including eliminating nearly all union and workers use of official time and eliminating reasonable due process rights; and
 Whereas unions provide many benefits to our democracy, economy, and working families, and a union worker receives on average 18 percent higher weekly wages than nonunion workers: Now, therefore, be it
	
 That the House of Representatives— (1)supports policies to provide necessary resources to serve veterans by maintaining a robust Veterans Health Administration;
 (2)opposes policies that would jeopardize care for veterans by moving essential resources and veterans away from the Veterans Health Administration and into the for-profit private sector;
 (3)supports policies that would create integrated health care networks for veterans with the Veterans Health Administration serving as the coordinator and primary provider of care, and selected high-quality non-VA partners providing care when and where needed to ensure timely and convenient access for all enrolled veterans, including those who reside in rural areas;
 (4)supports the right of all Americans to form, join, and operate independent labor unions at all government levels and in the private sector; and
 (5)opposes any efforts against unionizing and collective bargaining procedures. 